Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-8,10,11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glazier(WO 03/059084). 

Regarding claim 1, Glazier teaches a multilayer edible product comprising:
A center(inner layer)(paragraph 10);
A barrier layer directly encompassing at least a portion of the center, the barrier layer comprising(paragraph 10):
	A hydrophilic powder(paragraph 14, powder acts as a sponge to absorb moisture)
	A source of fat(paragraph 14)
An outer layer directly encompassing the barrier layer and indirectly encompassing the center(paragraph 10)

Regarding claim 2, Glazier teaches that the inner layer(center) can lower comprise materials such as biscuits and cookies while the outer layer can comprise high moisture materials such as natural yogurt, compound coatings, and chocolate coatings(paragraph 24). Low moisture components such as cookies and biscuits have a lower water activity than higher moisture components such as yogurt coatings.
Glazier teaches that the center(inner layer) has a fat content that is greater than the fat content of the outer layer(paragraph 23). 
Regarding claim 3, Glazier teaches that the barrier layer has a thickness of less than 1000 microns(1mm) thick(paragraph 29).
Regarding claim 4, Glazier teaches that the barrier layer has a thickness of less than 500 microns(0.5mm) thick(paragraph 29).
Regarding claim 6, Glazier teaches that the barrier layer comprises cocoa powder which contains 2-5% water (paragraph 18). 
Regarding claim 7, Glazier teaches that the hydrophilic powder can comprise peanut flour(paragraph 15).
Regarding claim 8, Glazier teaches that the fat in the barrier layer comprises 80 to 100% solid fat content at 25C, i.e. would be considered a solid fat(paragraph 14).
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5,12-14,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazier(WO 03/059084). 
	Regarding claim 5, Glazier teaches that the barrier layer has a thickness of at least 0.1 microns thick, which overlaps the claimed range of greater than 1.00mm and renders it obvious. 

Regarding claim 14, Glazier teaches that the barrier layer comprises cocoa powder which contains 2-5% water and 22-24% fat(paragraph 18). Since the fat source and the water is contained in the cocoa powder, the amount of hydrophilic powder would be considered the balance after subtracting the amount of water and the fat, i.e. 71-76%.
Regarding claim 16, Glazier teaches that the barrier layer comprises cocoa powder which contains 2-5% water and 22-24% fat(paragraph 18). Since the fat source and the water is contained in the cocoa powder, the amount of hydrophilic powder would be considered the balance after subtracting the amount of water and the fat, i.e. 71-76%.This is slightly higher than the claimed amount of greater than or equal to 55.0wt% to less than or equal to 70.0wt% as claimed. However, it would have been obvious to adjust the amounts depending on the nature of the product and the moisture barrier needs. 
Glazier further teaches that the barrier layer can have other components such as chocolate refinings which provide a natural chocolate flavor(paragraph 15). It would . 

Claims 9,15,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazier(WO 03/059084) in view of Nalur(US 2008/0131564). 
Regarding claim 9,15,17, Glazier teaches that the barrier layer can comprise compound coatings(paragraph 14) but does not specifically teach a fat source of palm oil or coconut oil. However, Nalur teaches a compound coating with reduced saturated acid comprising palm oil and a liquid oil such as canola oil(abstract). It would have been obvious to use a compound coating with palm oil and a liquid oil such as canola oil as taught in Nalur since this compound coating has reduced levels of saturated fatty acids. 
Regarding claims 18-20, Glazier teaches that the center comprises pulverized nuts(peanut butter) and a compound coating(paragraph 18). As stated above, it would have been obvious to include a compound coating made of fractionated palm oil(high melting fat) and canola oil(low melting fat).
Glazier teaches that a hydrophilic powder such as cocoa powder can be used in the barrier coating but not in the center. However, since cocoa powder is commonly used in confectionary products it would have been obvious to include cocoa powder for a more chocolate like taste if so desired. It would have been obvious to adjust the amounts of the ingredients and viscosity of the center depending on the taste and texture desired in the product. Confectionary products are well known so the assembling of said product would only require routine skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.